                    Case 1:20-cv-03010-APM Document 155 Filed 07/09/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________


              United States of America et al.                      )
                             Plaintiff                             )
                                v.                                 )       Case No. 1:20-cv-03010-APM
                          Google LLC                               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         non-party Microsoft Corporation                                                                                         .


Date:    July 9, 2021                                                     /s/ Caroline Simons
                                                                                                Attorney’s signature

                                                                                  Caroline Simons- pro hac vice
                                                                                           Printed name and bar number
                                                                                  Orrick, Herrington & Sutcliffe LLP
                                                                                  222 Berkeley Street, Suite 2000
                                                                                  Boston, MA 02116

                                                                                                      Address


                                                                                csimons@orrick.com
                                                                                                E-mail address

                                                                                 617-880-1800
                                                                                                Telephone number

                                                                                 617-880-1801
                                                                                                   FAX number


            Print                        Save As...                                                                      Reset
